 JACKSON FARMERS, INC.Jackson Farmers,Inc.(Formerly known as FarmersUnion Co-Operative Business Association)andAmerican Federation of Grain Millers,AFL-CIO.Case 17-CA-4078-2October 31, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn May 6, 1970, Trial Examiner John M. Dyerissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices alleged inthe complaint and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief, and the ChargingParty filed cross-exceptions to the Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations i of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, Jackson Farmers, Inc. (formerlyknown as Farmers Union Co-Operative BusinessAssociation),Holton,Kansas, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.1The Charging Party has excepted to the failure of the Trial Examinerto recommend a remedy which would make it whole for the amount ofmoney it has lost in fees,dues, and legal expenses as a result ofRespondent's refusals to bargainWe deem it inappropriate in this case todepartfrom existingpolicywith respect to remedial orders in casesinvolving 8(a)(5) violations and therefore find no merit in said exceptionSee Monroe Auto Equipment Company,164 NLRB 1051TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE337JOHN M. DYER, Trial Examiner: On September 17, 1969,1theAmerican Federation of Grain Millers, AFL-CIO,herein called the Union, filed the charge in this casealleging that Jackson Farmers, Inc., formerly known asFarmers Union Co-operativeBusinessAssociation, andherein calledRespondent, or the Company, violatedSection 8(a)(1) and (5) of the Act by abolishing a unitposition and terminating the employment of Jacob Schuetz.On November 25, the Regional Director issued a complaintalleging that Respondent violated Section 8(a)(5) and (1) byunilaterally and without notice or an opportunity forbargaining and in derrogation of the Union's rightsabolishing a unit position and subcontracting such unitwork after giving Jacob Schuetz notice, on July 21, that hewould be discharged on September 1. Respondent's duty tobargain with the Union is premised on the fact that theUnion, in Case 17-RC-5851, was chosen as the majorityrepresentative of an appropriate unit of Respondent'semployees in an election held December 31, 1968, andthereafter on January 15 certified by the Regional Directoras the collective-bargaining representative for the followingunit:All productionand maintenance employees of theRespondent at its Holton,Denison,Mayetta, andValleyFalls,Kansas, locations,including servicestation employees,tankmen,truck drivers,mechanics,regular part-time employees, and regular seasonalemployees,but excluding office clerical employees,temporaryemployees and professional employees,guards, and supervisors within the meaning ofthe Act.Respondent filed an answer on December 3, admittingthe filing and service of the charge,the facts of, andconclusions drawn from,the commerce data, the status ofthe Union,and the appropriateness of the unit.Respondentdeniedthe validityof the election and the certification andthat it had subcontracted unit work or discharged Schuetzwithout bargaining,or providing an opportunity for such.At the hearing of this matter onJanuary 20,1970, inHolton,Kansas,Respondent amended its answer andadmitted that on or about August 15, it unilaterally andwithout notification to the Union contracted out thehauling of feed and supplies and that such contract tookeffect on September 1. It further admitted that such workhad been performed by Schuetz whom it discharged onSeptember 1. In essence Respondent admitted the factspremised as violative in this complaint but dented that itviolated the Act standing on its position that the Union wasnot properly elected and certified as the collective-bargain-ing agent and that it has no duty to bargain with the Union.Respondent'sdefense here is essentially its position anddefense which the Board rejectedin 178 NLRB No. 56.That case is a straight refusal to meet and bargain with theUnion following its certification in Case 17-RC-5851 andin a companion case for another unit.As to the instant unit,IUnless otherwise stated the events herein took place during 1969.186 NLRB No. 53 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's position was that the unit contains seasonalemployees and that the election should be delayed untilemployment was at its peak. The Regional Directorrejected that contention and the election was held as notedabove and the Union certified. After Respondent refused tomeet and bargain charges were filed, a complaint issued,and the matter went to Trial Examiner Schneider on aMotion for Summary Judgment which he granted. TheBoard affirmed his findings of 8(a)(5) and (1) violations andthe matter is presently before the Tenth Circuit Court ofAppeals for review and enforcement.In addition to the validity of the election and certificationRespondent presents two other contentions: (1) that it waseconomically motivated in subcontracting the work doneby Schuetz and discharging him and should not have toreinstate him, and (2) that it offered Schuetz a substantiallyequivalent job which he refused. In addition to thesequestions the Union raised an issue as to proper remedyand requested particular remedial action.On the entire record in this case including my evaluationof the reliability of the witnesses based on the evidencereceived and my observation of their demeanor, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THELABOR ORGANIZATIONINVOLVEDRespondent is a Kansas corporation which operates grainelevators, a feed mill, petroleum bulk plant and servicestations, a fertilizer plant, and a store at various locations inKansas with its principal location and place of business atHolton. Respondent annually sells and distributes productsvalued in excess of $500,000 and annually receives goodsvalued in excess of $50,000 directly from points outside ofthe State of Kansas.Respondent admits and I find that it is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.Respondent admits and I find that the Union is a labororganization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.Background,Undisputed Facts, and ResolutionsAs noted above Respondent admits the facts on whichthe complaint is based but denies that it has violated theAct asserting the invalidity of the underlying certificationwhich it is testing in another case presently before theTenth Circuit Court of Appeals.As the matter is presently constituted, I have noalternative but to accept the Board's decision in 178 NLRBNo. 56 that the certification in Case 17-RC-5851 is validand that Respondent has violated Section 8(a)(5) of the Actby refusing to bargain with the Union herein for that unit ofemployees.With that as the foundation it follows thatRespondent, by unilaterally and without bargaining with,or giving notice to the Union, terminating a unit position,discharging the incumbent of that position, and subcon-tracting that unit work to an independent contractor, hasagain violated Section 8(a)(5) and (1) of the Act, eventhough Respondent'sactionsare arguably economicallymotivated.The principal question then becomes whether I shouldorder that job reinstituted and Schuetz reemployed.Respondent contends that its action was economicallymotivated and that no such order should be granted, or ifgranted, that I should find that Schuetz, by declining whatit terms a substantially similar job, has forfeited any right toreinstatementat Respondent.In support of Respondent'sarguments,itsgeneralmanager, Charles Robert Kinast, testified that just beforehe became general manager on November 1, 1968, an auditwas made of Respondent'sbusinessand showed thatRespondent was losing approximately $52,000 for the fiscalyear which ended the following July 1. Kinast's job was toreduce thelosses.He first revised the bookkeepingprocedures to update them and to pinpoint operations sothey could be scrutinized. The system was changed aroundJune 1. He also made some equipment changes whichhelped to reduce the amount of part-time help needed. Hetestified that in the spring of 1969, he checked into thetrucking operations and using 2 or 3 weeks' figures for the1968 International truck used by Schuetz to bring goodsfromKansas City and to haul grain and feed, andcomparing that informationagainst arough figure givenhim by someone as to the cost for hauling, he came to theconclusion that it would be simpler and cheaper to contractout the work done by Schuetz. Thereafter Kinast contactedvarious companies and came toan agreementwith ReaserTrucking Company to provide the services.Reaser is anindividual proprietorship whose principal operation washauling cattle to the marketsinKansasCity and otherplaces. This contract provided Reaser with a cargo on thereturn trip.Respondent offered in evidence its Exhibit 2, which ittestified was a summary ofthe tonnagehauled by Schuetzfrom January 1 through August 31 and included Schuetz'salary,theamounts paid toward his social security,retirement benefits, and companylife insurance,operation-al truck expenses plus licenses and taxes, depreciation onthe truck and grain bed, etc. This exhibit was prepared justprior to the hearing of this case and for use in this hearing,althoughKinast at first denied that was its purpose.Respondent said that after Schuetz was discharged it soldfor salvage an old truck which theretofore had been usedoccasionally and kept and thereafter occasionally used the1968 International, and a 1962 GMC truck, both of whichhad a 7-ton capacity.Respondent's Exhibit 3 is the contract between Respon-dent and Reaser Trucking dated August 15, 1969, effectivefrom September 1 of that year for a 1-year period. It isterminable on 30 days' notice by either party. The contractprovides an "approved" rate of $4 per ton to and from St.Joseph and $5 a ton to and from Kansas City. According tothe testimony the word "approved"means ratesapprovedby the Interstate Commerce Commission.In testifying about its (later rejected) Exhibit 4, which wasa compilation of the amounts of goods hauled andpayments made to Reaser Trucking for the 4-month periodof September 1 to December 31, Kinast said the documentshowed only one instance of Reaser'shauling items JACKSON FARMERS, INC.339between Respondent's facilities. This movement could haveoccurred over several days but was covered by only one billand amounted to about 7 percent of the total volume thatReaser hauled. Kinast, without citing any figures, said theamount was only about 10 percent less than what Schuetzwould have hauled between facilities. Kinast admitted thatRespondent had others (apparently part-time help) haulgoods between its facilities.In completing Respondent's financial picture, it wasstipulated that the auditor's report showed that Respondentlost $58,346.88 for the fiscal year which ended on June 30.ThismeansthatKinast apparently was able to effecteconomies in the 8 months he was general manager so thatonly some $6,000 more debt was accumulated over theamount facing him when he took over Respondent'soperations.To Respondent's economic justification arguments,General Counsel and the Union argued that Respondenthad not considered all the factors in weighing theeconomics of Schuetz' job. As examples it was pointed outthat in establishing itsex post factojustification,Respon-dent did not consider the value of Schuetz' services when heworked at the various facilities in addition to histruckdriving duties;Respondent included the costs oflicenses, taxes, and depreciation on the 1968 Internationaltruck in figuring the expenses for Schuetz but did notinclude or weigh those amounts which are still currentexpenses while the same truck is used on a part-time basis,and in truth still constitutes a company expense whichcould be figured in derogation of the Reaser contract forcomparison figures. To Respondent's claim that it wouldhave to purchase a third truck to replace the one it junked,General Counsel's response is that the 1968 and the 1962trucks, according to Respondent's testimony, are only usedpart time and the use may aggregate less than 50 percentuse for one truck. If Respondent's testimony is true, thenthe 1968 truck could be used full time and the 1962 truckcould handle all of the part-time work and still not be fullyutilizedso that the purchase of a third truck would appearunwarranted. Further, Respondent is still using part-timeemployees to haul goods between facilities and at least apart of that work (10 percent of the total according toRespondent's estimates) was work formerly performed bySchuetz,which is not accounted for or considered byRespondent in its post mortem cost justification.Respondent has presented a one-sided picture inattempting to justify its actions in terminating Schuetz andcontractingwith Reaser Trucking.Its claims,from thearguments and points raised by General Counsel and theUnion, seem overstated and not balanced.But the problem here is that Respondent by its unilateralaction kept the Union from raising these points andarguments in a bargaining session and frustrated anyattempt to come to some understanding and agreement andperhaps save this work and Schuetz' job. In a reasoneddiscussion other factors might have emerged and another orother solutionsmight have been achieved. But thesepossibilities have been forestalled by Respondent's refusalto bargain with the Union over this or any other matter.Considering all these factors, it does not appear thatRespondent would be put to any serious disadvantage if thedrivingwork were restored to the unit and Schuetzreinstated. The contract between Reaser and Respondent isterminable on 30 days' notice. Respondent still has the 1968truckwhich is now only in part-time use,and fromRespondent's own testimony it would not appear necessaryforRespondent to purchase any other equipment toreinstitute this service since the 1962 truck would still beavailable for part-time use.It seems apparent that the proper course is to restore thestatus quo by ordering reinstitution of the unit driving workand the reinstatement of Schuetz for that job so that theparties can then proceed to bargain in good faith about thismatter and come to a reasoned determination.Respondent would resist the reinstatement of Schuetzsaying that it offered him a substantially similar job whichhe refused. Apparently by "substantiallysimilar" Respon-dent refers only to pay rate since the job it offered Schuetzwas working in a feed mill at another location. Theevidence showed that Schuetz originally took inside workwith Respondent only on the promise that he would bemade a truckdriver. He was a truckdriver for over 10 yearswith Respondent, maintaining his home near St. Louis,Missouri. One of the side benefits, both to Respondent andSchuetz, was that Schuetz took his truck home and then wasready to pick up materials early in St. Louis and haul themto Respondent's Kansas facilities. Schuetz testified he alsohas "hay-fever" which would preclude his working in a feedmill and he was sure General Manager Kinast was aware ofthis condition.The Board provides for reinstatement to a "substantiallysimilar"positiononly if the original job has beeneliminated. Since I have found above that the terminationof Schuetz and the elimination of his job was the result ofRespondent's unfair labor practice in not bargaining aboutthe matter, there is no reason for Schuetz to accept or tohave accepted a "substantially similar" position which wasin fact not "substantially similar." I will therefore order thatthe unit work be reinstituted and that Schuetz be offeredemployment at his position as a truckdnver.B.The Union's Further Remedial ClaimsThe Union requests that it be made whole for the lostdues and initiation fees which have not accrued to it sincethere is no contract between the Union and Respondentowing to Respondent's refusal to meet and bargain with it.This request is based on the Union's position that it hadinformed the employees that it would not make any suchcharges until there was a contract between the parties. TheUnion also claims that it incurred unnecessary expenses inhaving its counsel prepare for and come to the hearing inthismatter and that such hearing was really unnecessaryafterRespondent amended its answer and in effectadmitted the complaintallegations.The Union attributesmuch of Respondent's conduct, including its conduct inthis case, to a plan or desire to weaken the Union bycausing it to expend sums of money which are not beingrecouped from proper sources, which in this case would bethemembers being serviced at Respondent. The Unionstates that if Respondent had bargained from the inceptionof its duty to do so, as it is now being required to bargain,theUnion would have been in a position where it was 340DECISIONSOF NATIONALLABOR RELATIONS BOARDcollecting dues and initiation fees and would not have beenput to the expense of counsel fees, travel expenses, etc., forthe prosecution of either the first or the second case andthat by its unfair labor practices Respondent has causedspecific losses to the Union.Contentions regarding lost dues and initiation fees andfor reimbursement of legal expenses in 8(a)(5) situationshave been made in a number of cases presently pendingbefore the Board, without resolution by it on these mattersas of this time.Since these requestsinvolve "policymaking"by the Board, I feel it is proper to pass these requests on tothe Board for its considered decision.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, and therein found to constitute unfair laborpractices in violation of Section 8(a)(5) and (1) of the Act,occurring in connectionwithRespondent's businessoperations as set forth in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:Respondent, since on or about July 21, 1969, has at alltimes sincethen refused, and still refuses, to bargain withtheUnion in good faith as the representative of itsemployees in an appropriate unit, in regard to Respon-dent's decision to discontinue certain unit work, subcon-tract it, and discharge the employee who was thenperforming such work.2 I therefore recommend thatRespondent terminate its contract with Reaser TruckingCompany, Inc., reinstitute the unit trucking work formerlydone by Jacob Schuetz, and reemploy Jacob Schuetz toperform such work. If Respondent still wishes to explorethe economics of the situation with a view to terminatingthis unit work, Respondent will then enter into collectivebargaining in good faith with the Union in regard thereto. Ifurther recommend that Respondent reinstate JacobSchuetz to his former position as a truckdriver with allseniority and other rights and privileges due him and makehim whole for any loss of pay he has suffered by reason ofRespondent's discharge of him on September 1, 1969, untilthe date of reinstatement, less any net interim earnings.Backpay is to be computed on a quarterly basis in themanner established by the Board in F. W.WoolworthCompany,90 NLRB 289, with interest at the rate of 6percent per annum to be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716. I further2The conclusions in this case and theremedy forthe unfair laborpractices found herein are not inderogation of the conclusion thatRespondent refused to bargain and the remediesthereforin the priorBoardcase 178 NLRB No. 56,but ratherare in addition to theremediesand conclusions therein.3 In the eventno exceptionsare filedas provided by Section 102.46 ofrecommend that Respondent make available to the Board,upon request, payroll and other records in order tofacilitate checking the amounts of backpay due and therights of Jacob Schuetz.Having found that Respondent has refused to bargainwith the Union in regard to its employees' jobs and otherwork-related terms and understanding that Respondent isin the position now of attempting to modernize itsoperations, I am concerned that Respondent may violatesome of its employees' rights by not bargaining with theUnion in regard to any work changes or eliminations it maywish to make. I therefore recommend that Respondent beenjoined from acting in the same or a similar manner to itsactions in this case.On the basis of the foregoing findings and the entirerecord, I make the following:CONCLUSIONS OF LAW1.Jackson Farmers, Inc. (formerly known as FarmersUnion Co-operativeBusinessAssociation), is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.American Federation of Grain Millers, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3.All production and maintenance employees of theRespondent at its Holton, Denison, Mayetta, and ValleyFalls,Kansas, locations, including service station employ-ees, tankmen,truckdrivers,mechanics,regular part-timeemployees, and regular seasonal employees, but excludingofficeclericalemployees, temporary employees, andprofessional employees, guards, and supervisors within themeaning ofthe Act,constitutea unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all timessinceJanuary 15, 1969, and particularlyon and since July 21, 1969, the Union has been, and is now,the exclusive representative of the employees in the saidunit for the purposes of collective bargaining within themeaning of Section 9(a) of the Act.5.Respondent by refusing to bargain in good faith withtheUnion, which is the exclusive representative of itsemployees in the appropriate unit stated above, in regard todiscontinuing unit work, subcontracting it, and dischargingan employee on and after July 21, 1969, has engaged in andis engaging in unfair labor practices affecting commercewithin the meaning of Sections 8(aX5) and (1) and 2(6) and(7) of the Act.RECOMMENDED ORDERSOn the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this caseconsidered as a whole, it is recommended that JacksonFarmers, Inc. (formerly known as Farmers Union Co-theRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations, and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes. JACKSON FARMERS, INC.341operativeBusinessAssociation), of Holton, Kansas, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithconcerning unit work and the working conditions of unitemployees, rates of pay, hours of employment, and otherterms and conditions of employment, with AmericanFederation of Grain Millers, AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unitdescribed in the section above entitled Conclusions of Law.(b)Discontinuing unit work, subcontracting it, anddischarging or laying off unit employees without bargainingor offering to bargain concerning these matters withAmerican Federation of Grain Millers, AFL-CIO.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a)Upon request bargain collectively in good faith withthe above-named Union as the exclusive representative ofall employees in the appropriate unit concerning employ-ees'working conditions, unit work, or any Respondentdesires or plans to change or eliminate unit work.(b) Offer Jacob Schuetz reinstatement in accordance withthe recommendations set forth in the section of thisdecision entitled "The Remedy."(c)Make Jacob Schuetz whole for any loss of pay he mayhave suffered by reason of Respondent's refusal to bargainconcerning his job, in accordance with the recommenda-tion set forth in the section of this decision entitled "TheRemedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports and all other recordsnecessary to analyze the amount of backpay due JacobSchuetz as set forth in the section of this decision entitled"The Remedy."(e) Post at Holton, Kansas, and its other facilities andplants, copies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by the RegionalDirector forRegion 17, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 17, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.54 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"POSTEDBY ORDEROF THE NATIONALLABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONS BOARD "5 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which the Company, the Union, and theGeneral Counsel of the National Labor Relations Boardparticipated and offered evidence, the National LaborRelations Board has found that we violated the law and hasordered us to post this notice and we intend to carry out theorder of the Board and abide by the following:WE WILL reinstate Jacob Schuetz to his position astruckdriver and reinstitute the trucking operation whichhe formerly served and WE WILL make him whole forany loss of pay which he suffered as a result of ourdecision to discontinue that work.WE WILL bargain collectively in good faith uponrequest with the American Federation of Grain Millers,AFL-CIO, as the exclusive representative of allemployees in the bargaining unit described below, withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment,including any desires we have to change unit work, and,ifan understanding is reached, we will sign a contractcontaining such understanding. The bargaining unit is:All production and maintenance employees at ourHolton,Denison,Mayetta, and Valley Falls,Kansas, locations, including service station em-ployees,tankmen, truck drivers,mechanics,regular part-time employees, and regular seasonalemployees, but excluding office clerical employ-ees, temporary employees and professional em-ployees,guards and supervisorswithin themeaning of the Act.All our employees are free to become or remain unionmembers.JACKSONFARMERS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 610Federal Building, 601 E. 12th Street, Kansas City, Missouri64106, Telephone 816-374-5181.